DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to interaction with lists of selectable items classified in G06F3/0482.
II.	Claims 19-20, execution arrangement for user interface, classified in class G06F9/451.
The inventions are distinct, each from the other because of the following reasons:
The inventions are distinct, each from the other because of the following reasons:
Inventions Groups I, and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such identifying and displaying list of selectable icons for executing applications installed on an external device; Invention II has separate utility such as application execution arrangement for user interface.  See MPEP § 806.05(d).
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and divergent subject matter, and because the searches for the individual Groups are not coextensive, restriction for examination purposes as indicated is proper.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper. 
Applicant’s election without traverse of Group I claims 1-18 in a phone interview with Updeep S. Gill dated 03/15/2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites the limitation “the electronic device” in line 7. It unclear whether the limitation refers to “the electronic device” of line 1 or line 2.
Claim 10 recited the limitation “the electronic device” in line 15. It unclear whether the limitation refers to “the electronic device” of line 1 or line 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Pub. No. US 2016/0006803) and Kang et al. (“Kang”, Pub. No. US 2013/0304795).

Per claim 1, Kumar teaches a method for controlling an electronic device comprising:
searching for an external device connectable to an electronic device (figs 5 and 6; steps 505 and 605);
requesting information, from an external device identified by the searching, corresponding to an application installed in the external device (figs. 5 and 6; [0088]; [0098]
receiving, from the external device, information corresponding to the installed application (figs. 5 and 6; [0089]; [0099]);
identifying at least one application, among a plurality of applications included in the information corresponding to the installed application, which is executable by the electronic device (figs. 5 and 6; [0089]; [0099]; [0100]);
displaying, on a display, at least one item corresponding to the at least one identified application based on the information corresponding to the installed application (figs. 5 and 6; [0091]; [0093]; [0100]; [0101]); and
based on one of the at least one item being selected, requesting information required for execution of an application corresponding to the selected item by communicating with the external device and executing the application installed in the external device (figs. 5 and 6; [0091]; [0093]; [0100]; [0101]). 
Kumar does not teach displaying at least one icon corresponding to the at least one identified application and selecting the icon for executing the application installed in the external 
However, Kang teaches displaying at least one icon corresponding to the at least one identified application and selecting the icon for executing the application installed in the external device (fig. 6A and 8B; [0150]; [0152]; [0182]; [0289]; [0340]-[0342]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kang in the invention of Kumar in order to provide graphical presentation of list of installed applications utilizing icons to provide visual distinction for a list of selectable items.
Per claim 2, the modified Kumar teaches the method of claim 1, wherein the searching comprises: transmitting a user datagram protocol (UDP) to a specific port for each external device Internet protocols (IPs) in a network and identifying an external device which receives information responding to the UDP packet at the electronic device as an external device connectable to the electronic device (Kumar, [0110]; [0121]). 
Per claim 3, the modified Kumar teaches the method of claim 1, wherein the information corresponding to the installed application comprises information including application manifest information and information corresponding to a list of an application installed in the external device (Kumar, [0099]; [0100]). 
Per claim 4, the modified Kumar teaches the method of claim 1, wherein at least one icon corresponding to the at least one identified application further comprises an identifier distinguishing the at least one icon from an icon corresponding to the application installed in the electronic device (Kumar, [0091]; [0093]; [0100]; [0101]; Kang, [0340]-0342]).
Per claim 5. The modified Kumar teaches the method of claim 1, wherein the displaying further comprises: displaying a list for the at least one identified application and based on at least 
Per claim 6, the modified Kumar teaches the method of claim 1, wherein the executing further comprises: receiving an execution file corresponding to the selected icon and storing the execution file; and searching a location where a file for the application is stored in the external device using package identification (ID) information included in manifest information for the application corresponding to the selected icon and package manager information (Kumar, figs 5 and 6; [0053]; [0067; [0072];[0092]; [0099]; [0100]; [0101]; [0102];  Kang, fig. 6A and 8B; [0118]; [0150]; [0152]; [0182]; [0289]; [0340]-[0342]). 
Per claim 9, the modified Kumar teaches the method of claim 1, wherein the executing further comprises reconfiguring information corresponding to installation of the application corresponding to the selected icon to correspond to a format of a package manager of the electronic device (Kumar, figs 5 and 6; [0092]; [0099]; [0100]; [0101]; [0102];  Kang, fig. 6A and 8B; [0289]; [0340]-[0342]).

Claim 10-15 and 18 are rejected under the same rationale as claims 1-6 and 9 respectively.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Pub. No. US 2016/0006803), Kang et al. (“Kang”, Pub. No. US 2013/0304795), and Mihalcea et al. (“Mihalcea”, Pub. No. US 2016/0321055).

However, Mihalcea teaches based on the location where the file for the application is stored in the electronic device being different from a location where the file for the application is stored in the external device, generating folder mapping information to identify a location of storage of the file for the application and executing an application corresponding to the selected icon using the folder mapping information (fig. 1 and 2; [0038]; [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Mihalcea in the invention of the modified Kumar in order to identify folder path for storing files or documents associated with an application and to provide folder mapping information between computing devices to facilitate storing and accessing of files or documents associated with an application.

Claim 16 is rejected under the same rationale as claim 7.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Pub. No. US 2016/0006803), Kang et al. (“Kang”, Pub. No. US 2013/0304795), and  Besen et al. (Pub. No. 2013/0282658).

However, Besen teaches based on the file not being stored in the electronic device, generating file mapping information for the file stored in the external device; and based on one of the at least one icon being selected, requesting a write function and a read function for the file to the external device through the file mapping information and executing an application corresponding to the selected icon (fig. 1; [0062]; [0065]; [0066]; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Besen in the invention of the modified Kumar in order toallow mapping and/or translation of files stores in one more computing devices and to provide synchronizing and sharing stored files between the one or more computing devices.

Claim 17 is rejected under the same rationale as claim 8.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175